ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 07/22/2022, which have been entered. As filed by Applicant: Claims 1-2, 5-6, & 9-16 are being examined. Claims 17-20 were previously withdrawn from consideration. Claims 1, 5-6, 9-12, 17 are currently amended. Claims 3-4 & 7-8 have been canceled. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The rejection of claims 1-16 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s amendments to claims 1 & 11-12, Applicant’s Remarks regarding claims 5-6 & 9-10, and Applicant’s cancelation of claims 3-4 & 7-8.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 05/23/2022 was filed after the mailing date of the Non-Final Rejection on 04/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the examiner. An initialed copy is attached.

Election/Restrictions
5.	Claims 1-2, 5-6, & 9-16 are allowable. Claims 17-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 12/15/2021, is hereby withdrawn and claims 17-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Maki Saitoh on 07/29/2022.
The application has been amended as follows:	
Claim 1, line 9, change “…silicone-pendant type polyurethane resin” to “…silicone-pendant polyurethane resin”; [Note: This deletes the word “type”.]
Claims 5 & 6, line 2, change “…silicone-pendant type polyurethane resin…” to “…silicone-pendant polyurethane resin…”; 
Claims 9 & 10, line 2, change “…silicone-pendant type polyurethane resin” to “…silicone-pendant polyurethane resin”; 
Claims 15 & 16, line 3, change “…silicone-pendant type polyurethane resin” to “…silicone-pendant polyurethane resin”; 
Claim 17, lines 3-4, change “…a silicone-pendant type polyurethane resin…” to “…a silicone-pendant polyurethane resin…”. 


Allowable Subject Matter

7.	Claims 1-2, 5-6, & 9-20 are allowed.

8.	The following is an examiner’s statement of reasons for allowance: The instant claims are allowable over the closest related prior art, Okimoto (US 2020/0267835 A1), for the reasons of record. See pg. 8 of the Non-Final Rejection dated 04/28/2022.
There would have been no motivation to one of ordinary skill in the art based upon the disclosure of Okimoto to arrive at the claimed stretchable wiring film as a whole with its required combination of features, one novel element of which is a stretchable film material comprising a silicone-pendant polyurethane resin having a structure shown by the general formula (1): 
    PNG
    media_image1.png
    162
    359
    media_image1.png
    Greyscale
, wherein the R# groups and subscripts are as defined in amended claim 1.
One of ordinary skill in the art would not find the instantly claimed product [claims 1-2, 5-6, 9-16] and method [claims 17-20] limitations to be obvious variants of the prior art teachings and other known stretchable wiring films comprising silicone polyurethane resins and methods for forming the same. 
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        July 29, 2022